DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grotelueschen et al. (2017/0027103) in view of Ripper et al. (3,190,590)
Regarding claims 1, 11, 12 and 20, Grotelueschen et al. shows a multi-jointed spray boom (fig 2) comprising: a center frame (18), a first boom frame (42 on the right) and a second boom frame (44), the first boom frame pivotally coupled to the center frame at a first pivot location and the second boom frame pivotally coupled to the first boom frame at a second pivot location (fig 2); a first articulating actuator (48) coupled between the center frame and the first boom frame, the first articulating actuator being movable between a retracted position and an extended position; a second articulating actuator (48) coupled between the first boom frame and the second boom frame, the 
But fails to disclose that the first spray section including a first spray pipe and a first nozzle coupled to the first spray pipe,  the second spray section including a second spray pipe  and a second nozzle coupled to the second spray pipe,  a first pair of spray section actuators coupled at one end to the first boom frame and at an opposite end to the first spray section, the first pair of spray section actuators controllably extending and retracting to move the first spray pipe and the first nozzle between a raised position and a lowered position relative to a ground, the first pair of spray section actuators are arranged to extend substantially perpendicular to the ground,  wherein one actuator of the first pair of spray section actuators is coupled to the first spray pipe at one end thereof and the other actuator of the first pair of spray section actuators is coupled to the first spray pipe at another end thereof arranged opposite the one end and a controller coupled to each one of the first pair of spray section actuators, wherein the 2controller includes memory having instructions stored therein and a processor coupled to the memory, wherein the instructions are executable by the processor to 
However, Ripper et al teaches a spry boom (S) that is attached to a boom frame (W) by first and second actuators (J, J’), Ripper et al shows that the first spray section including a first spray pipe (S) and a first nozzle (N) coupled to the first spray pipe,   a first pair of spray section actuators (J, J’) coupled at one end to the first boom frame and at an opposite end to the first spray section, the first pair of spray section actuators controllably extending and retracting to move the first spray pipe and the first nozzle between a raised position and a lowered position relative to a ground (fig 1), the first pair of spray section actuators are arranged to extend substantially perpendicular to the ground (fig 1),  wherein one actuator of the first pair of spray section actuators is coupled to the first spray pipe at one end thereof and the other actuator of the first pair of spray section actuators is coupled to the first spray pipe at another end thereof arranged opposite the one end (fig 1) and a controller (fig 3) coupled to each one of the first pair of spray section actuators, wherein the 2controller includes memory having instructions stored therein and a processor coupled to the memory (col 3, lines 31-37), wherein the instructions are executable by the processor to cause the processor to control operation of the one actuator and the other actuator of the first pair of spray actuators independently of one another to cause the one actuator to have a first length 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace each of the first and second spray sections of Grotelueschen et al. with the spray section of Ripper et al. and have each spray section capable of being moved up and down by the actuators of Riper et al in order to maintain the spray bar parallel to the ground as taught by Ripper et al (col 1  line 64- col 2 line 2).

Regarding claim 2, the first spray section comprises a first plurality of nozzles coupled to the first spray pipe (N, ripper), wherein each of the first plurality of nozzles is fluidly coupled to the fluid source; and the second spray section comprises a second plurality of nozzles (N ripper) coupled to the second spray pipe, wherein each of the second plurality of nozzles is fluidly coupled to the fluid source. 
Regarding claim 3,  further comprising: a controller (fig 3, ripper, fig 5 Grotelueschen) for operably controlling movement of the first and second articulating actuators:  a first sensor (40 Grotelueschen) coupled to the first spray pipe and disposed in electrical communication with the controller, and a second sensor (40 Grotelueschen) coupled to the second spray pipe and disposed in electrical communication with the controller. 
Regarding claim 4,  wherein the controller comprises a memory unit for storing a control algorithm, the control algorithm including a target spray height (fig 3 Ripper).

Regarding claim 6, the controller operably controls a movement of the first articulating actuator or the second articulating actuator until the first and second spray heights satisfy the target spray height (inherent).  
Regarding claim 7,  a movement of the first articulating actuator induces movement of both the first and the second boom frames (fig 2-4 Grotelueschen).
Regarding claim 8, further comprising: a third boom frame (46) pivotally coupled to the second boom frame at a third pivot location (fig 4); a third articulating actuator (48) coupled between the third boom frame and the second boom Frame, the third articulating actuator being movable between a retracted position and an extended position: and a third spray section (38) coupled to the third boom Frame, the third spray section including a third spray pipe (38) and a third nozzle (58) coupled to the third spray pipe, the third nozzle configured to be fluidly coupled to a fluid source for spraying a fluid.  
Regarding claim 9, a third boom frame (42 on the other side) pivotally coupled to the center frame at a third pivot location, the third pivot location being located on a side of the center frame opposite the first pivot location (fig 1); a fourth boom frame (44 other side) pivotally coupled to the third boom frame at a fourth pivot location; a third 
Regarding claim 10, further comprising a controller (78) for operably controlling each of the articulating actuators to move each of the boom frames independently of one another.  


Regarding claim 13,  wherein movement of the first articulating actuator induces pivotal movement of the second boom frame about the second pivot location(this function can be performed by the above combination).  

Regarding claim 15,  further comprising: a third boom frame (42 on the left of 18) pivotally coupled to the center frame at a third pivot location, the third pivot location being located on a side of the center frame opposite the first pivot location (fig 1, 2); a fourth boom frame (44 on the left of 18) pivotally coupled to the third boom frame at a fourth pivot location; a third articulating actuator (36, 48) coupled between the center frame and the third boom frame, the third articulating actuator being movable between a retracted position and an extended position; a fourth articulating actuator (48) coupled between the third boom frame and the fourth boom frame, the fourth articulating actuator being movable between a retracted position and an extended position; a third spray section (S ripper) coupled to the third boom frame, the third spray section including a third spray pipe (S ripper) and a third nozzle (N ripper coupled to the third spray pipe, the third nozzle configured to be fluidly coupled to a fluid source for spraying a fluid; a third actuator (J, J’ Ripper) coupled at one end to the third boom frame and at an opposite end to the third spray section, the third actuator controllably extending and retracting to move the third spray pipe and third nozzle between a raised position and a lowered position: a fourth spray section (S  from Ripper) coupled to the fourth boom frame, the fourth spray section including a fourth spray pipe (S ripper) and a fourth nozzle (outlets to 824,826) coupled to the fourth spray pipe, the forth nozzle configured 
Regarding claim 16,  where movement of the third articulating actuator induces pivotal movement of the fourth boom frame about the fourth pivot location (this function can be performed by the above combination. 
Regarding claim 17,  further comprising: a third boom frame (46) pivotally coupled to the second boom frame at a third pivot location, a third articulating actuator (48) coupled between the second boom frame and the third boom frame, the third articulating actuator being movable between a retracted position and an extended position, a third spray section (S ripper) coupled to the third boom frame, the third spray section including a third spray pipe (S ripper) and a third nozzle (N ripper) coupled to the third spray pipe, the third nozzle configured to be fluidly coupled to a fluid source for spraying a fluid, and a third actuator (J, J’ from Ripper) coupled at one end to the third boom frame and at an opposite end to the third spray section, the third actuator controllably extending and retracting to move the third spray pipe and third nozzle between a raised position and a lowered position.  

Regarding claim 19, further comprising a first plurality of sensors (40) and a second plurality of sensors (40) wherein each of the first plurality of sensors is located on the first boom frame and second boom frame, and each of the second plurality of sensors is located on the first spray section and the second spray section (fig 2).  
Regarding claim 20, the above combination fails to disclose all limitations of claim 20.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-12, 14-19 and 21-24 of copending Application No. 16/018653 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9-12, 14-19 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 8, 9, 21, 28 and 30 of copending Application No. 16034785 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, 9, 21, 28 and 30 of cop ending Application No. 16034785include all subject matter of claims 1020 of the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Arguments
Applicant’s arguments with respect to the claims are moot in view of the new rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        3/8/21